DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 10,415,275 B2).
Regarding claim 1, Byun teaches a power latch apparatus, comprising: a rotary cam (201, 401, 403, 501) rotatably connected to a cam shaft (annotated fig. 1) and including a cam groove (annotated fig. 1); a transmission rod (600) slidably connected to the cam groove (405 see note), wherein the transmission rod is pressed and moved by the cam groove (405 see note) as the rotary cam rotates; a claw (301) to which the transmission rod is rotatably connected (rotates through slit 605), the claw being pressed by the movement of the transmission rod to rotate about a claw shaft (annotated fig. 1), wherein the claw includes a claw recess configured to limit movement of a striker (101) that fits into the claw recess during a cinching operation of limiting the movement of the striker (fig. 1); and a pawl (505) 
Byun doesn’t explicitly teach a cam groove on the rotary cam.  Rather, Byun teaches a groove on the transmission rod and a post on the rotatable cam to form the slidable connection.  Teaching the groove on the transmission rod rather than on the rotatable cam is a simple reversal of parts and would have been obvious to one of ordinary skill in the art as upheld by the court in case law supporting the reversal of parts In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the parts of Byun to include the groove on the rotatable cam and a transmission rod slidably connected to the cam groove.  

    PNG
    media_image1.png
    541
    713
    media_image1.png
    Greyscale

Annotated Figure 1


Regarding claim 3, Byun teaches the power latch apparatus of claim 1, wherein the rotary cam (201, 401, 403, 501) further includes: a pawl contact part (501) configured to press and rotate the pawl while rotating, causing the pawl to allow the claw to rotate (501 rotates pawl through 505 and 509 to allow rotation of the claw).
Regarding claim 4, Byun teaches the power latch apparatus of claim 3, wherein the pawl contact part (501) and the cam groove (annotated fig. 1) are disposed in different positions along a direction in which the cam shaft extends (the two overlap at one point so they must be at different positions along the direction of the axis of the cam shaft).
Regarding claim 5, Byun teaches the power latch apparatus of claim 1, wherein a first end of the transmission rod is pressed by a first end of the cam groove (annotated fig. 1) and a second end of the transmission rod rotates the claw when the rotary cam rotates for the cinching operation (second end rotates the claw through the rotatable connection at the claw shaft), and the second end of the transmission rod is pressed by the claw, which rotates as the pawl is pressed by the rotary cam to rotate, and the first end of the transmission rod slides along the cam groove when the rotary cam rotates for the release operation (fig. 5a- 5b).
Regarding claim 6, Byun teaches the power latch apparatus of claim 1, wherein the pawl includes: a cam contact part (509) pressed by the rotation of the rotary cam to rotate the pawl (col. 5, 
Regarding claim 7, Byun teaches the power latch apparatus of claim 6, wherein the cam contact part (509) and the claw contact part (507) extend toward the rotary cam and the claw, respectively, from a portion of the pawl where the pawl shaft is connected to the pawl (fig. 5a).
Regarding claim 8, Byun teaches the power latch apparatus of claim 1, wherein the claw includes a first stopping surface (305c) configured to contact the pawl to prevent the claw from rotating in the release direction when the cinching operation is completed (fig. 2b).
Regarding claim 9, Byun teaches the power latch apparatus of claim 8, wherein the claw further includes: a second stopping surface (305b) configured to contact the pawl when the claw is pressed and rotated by the striker entering the claw recess (fig. 3b), with the release operation completed, and a third stopping surface (305a) configured to contact the pawl to prevent the claw from rotating in the release direction when the release operation is completed (fig. 5b).
Regarding claim 10, Byun teaches the power latch apparatus of claim 9, wherein a distance from a position where the claw shaft is connected to the claw to the first stopping surface (305c) is less than a distance from the position where the claw shaft is connected to the claw to the second stopping surface (305b), and the distance from the position where the claw shaft is connected to the claw to the second stopping surface (305b) is less than a distance from the position where the claw shaft is connected to the claw to the third stopping surface (305a).
Regarding claim 11, Byun teaches the power latch apparatus of claim 1, wherein the transmission rod includes: a rod body (600); a cam rod slidably and rotatably connected to the cam groove and connected to a first end of the rod body to be slidable in a direction perpendicular to an extension direction of the rod body(rod inserted into 403, both rotatable and slidable); and a claw rod (annotated fig. 1, claw shaft) rotatably connected to the claw and connected to a second end of the rod 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675